Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-3, 5, 15-16 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1) and further in view of Talwar et al. (US Pub. No: 2014/0274088 A1).
	Regarding claim 1, LEE et al. teach a method for wireless communication at a first user-equipment (UE) (see Abstract and Fig.19, First UE), comprising: generating at least one first message indicating a request for resource allocation for sidelink communication between the first UE and a second UE (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication with second UE transmitting, to a BS 1901, a request message for D2D communication in operation S1910 and the corresponding request message including radio resource allocation request information, is mentioned and also the request message being an RRC message or being a higher layer signaling message generated, is mentioned); transmitting the at least one first message indicating the request for the resource allocation (see para [0322] wherein a first UE 1909 that desires D2D communication with second UE transmitting, to a BS 1901, request message for D2D communication, is mentioned); receiving at least one second message for the sidelink communication (see para [0323] wherein the BS 1901 transmitting the radio resource allocation/second message to the first UE 1909, is mentioned) and communicating with the second UE (see para [0325] wherein the first UE 1909 that is assigned with the radio resource for D2D, executing D2D communication with at least one second UE 1902 using the corresponding radio resource, is mentioned).   
	LEE et al. teach the above method comprising generating the at least one first message and receiving the at least one second message for the sidelink communication as mentioned above, but LEE et al. is silent in teaching the above method comprising the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication and receiving at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication and communicating with the second UE using the one or more first component carriers or the one or more second component carriers.
 	However, FENG teaches a method for wireless communication (see Abstract and Fig.3) comprising the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication (see paragraph [0060] wherein the terminal sending or intending to send data on a sidelink, a sidelinkUEinformation message, which includes information such as frequency point information (that includes the one or more first component carriers), being sent to a base station by the terminal, is mentioned) and receiving at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication (see Figures 3 & 5, para [0026] wherein the base station determining transmission resource pools according to the resource allocation request, wherein the transmission resource pools may include the transmission resources & sending configuration information for the transmission resources to the first terminal/UE, is mentioned, also see para [0058] wherein the D2D communication sharing resources of the granted frequency bands/component carriers, is mentioned, also see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal based on the sidelinkUEinformation message, which includes information such as frequency point information (that includes one or more first component carriers), is mentioned and also see para [0090] wherein the base station 30 sending configuration information for the transmission resources to the first terminal/UE through a PDCCH or an ePDCCH, is mentioned) and communicating with the second UE using the one or more first component carriers or the one or more second component carriers (see Figures 2a & 3 and para [0060] wherein the terminal may select resources for data transmission from the set of the transmission resource pools/one or more first component carriers, is mentioned and also see para [0092]) .
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al. to have the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication and also to include receiving at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication and communicating with the second UE using the one or more first component carriers or the one or more second component carriers, disclosed by FENG in order to provide an effective mechanism for optimally allocating requested D2D transmission resources of wireless terminal to ensure successful D2D communication with other low-cost wireless terminals in the wireless communication system.
	LEE et al. and FENG together yet are silent in teaching the above method comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers.
	However, Talwar et al. teach a method (see Abstract and Fig.1) comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers (see Fig.1 and para [0038] wherein receiving an uplink transmission from a second UE requesting device-to-device (D2D) time-frequency resources for transmitting in to another UE over a D2D link and, eNB employing the generated spatial decoder to compute a measure of the interference that would occur between uplink transmissions of the first UE and D2D transmissions of the second UE if common time-frequency resources were to be used, is mentioned and also see para [0046] wherein allocating D2D time-frequency resources to the second UE (that includes determining the one or more first component carriers requested by the first UE for the sidelink communication) that are orthogonal to time-frequency resources used by the first UE for uplink transmissions if the computed measure of interference exceeds a specified threshold, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al. and FENG to include the one or more first component carriers requested by the first UE for the sidelink communication being determined based on a measurement of interference associated with the one or more first component carriers, disclosed by Talwar et al. in order to provide an effective mechanism for managing the interference produced by D2D (device-to-device) transmissions that may be used in conjunction with transmit power control but operate independently and also efficiently managing interference between D2D transmissions and cellular uplink transmissions using common resources by opportunistic interference alignment and clustering of D2D devices in wireless communication system. 
	Regarding claim 2, LEE et al., FENG and Talwar et al. all together teach the method of claim 1.
LEE et al. further teach the method of claim 1, wherein the at least one first message requesting the resource allocation further indicates a quantity of the one or more first component carriers to be allocated (see para [0085] wherein the first UE being assigned with an accurate amount of radio resources (that can include a quantity of the one or more first component carriers) by transmitting a Buffer Status Report (BSR) for inter-UE direct communication, is mentioned and also see paragraph [0153] wherein the UE transmitting, to the BS, a Buffer Status Report (BSR) indicating an amount of data which is presently stored in a buffer for transmission, is mentioned & also see para  [0185]). 
	Regarding claim 3, LEE et al. further teach the method of claim 2, further comprising: determining an amount of traffic associated with the sidelink communication (see para [0185] wherein the UE for executing D2D communication may need to inform a BS or an entity that has function to allocate radio resources (for example, a radio resource allocation entity) of information associated with an amount of data for D2D communication, so as to be assigned with the radio resource of the mobile communication network, is mentioned and also see para [0322]) and selecting the quantity of the one or more first component carriers based on the determination (see para [0322] wherein the UE selecting the assistance information including information required for UE to be assigned with radio resources for executing D2D communication, such as, information associated with an amount of data to be transmitted through D2D communication, information associated with a type of data for D2D communication, ID information of an adjacent UE that desires D2D communication, information associated with a DRB to be transmitted through D2D communication, is mentioned). 
Regarding claim 5, LEE et al., FENG and Talwar et al. all together teach the method of claim 1.
Talwar et al. further teach the method of claim 1, further comprising: measuring the interference associated with the one or more first component carriers and determining the one or more first component carriers to be indicated in the at least one first message based on the measurement of the interference associated with the one or more first component carriers (see paragraph [0046] wherein allocating D2D time-frequency resources to the second UE ( that includes determining the one or more first component carriers requested by the first UE for the sidelink communication) that are orthogonal to time-frequency resources used by the first UE for uplink transmissions if the computed measure of interference exceeds a specified threshold, is mentioned & also see paragraphs [0018] & [0051]). 
Regarding claim 15, LEE et al. teach a method for wireless communication (see Abstract and Fig.19, BS), comprising: receiving, from a first user-equipment (UE), at least one first message indicating a request for resource allocation for sidelink communication between the first UE and a second UE (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication with second UE transmitting, to a BS 1901, a request/first message for D2D communication in operation S1910 and the corresponding request message including radio resource allocation request information, is mentioned); generating at least one second message for the sidelink communication (see para [0323] wherein the BS 1901 transmitting the radio resource allocation/second message to the first UE 1909 for D2D communication, is mentioned and also see para [0324] wherein the radio resource allocation message including D2D assistance information that the BS transmits to the first UE being transmitted through generated RRC message or a PDCCH message, is mentioned); and transmitting the at least one second message to the first UE (see para [0323] wherein the BS 1901 transmitting the radio resource allocation/second message to the first UE 1909 for D2D communication, is mentioned and also see para [0324]). 
LEE et al. teach the above method for wireless communication comprising receiving, from a first user-equipment (UE), at least one first message as mentioned above, but LEE et al. is silent in teaching the above method comprising the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication and generating at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication.
However, FENG teaches a method for wireless communication (see Abstract and Fig.3, BS) comprising the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication (see paragraph [0060] wherein the terminal sending or intending to send data on a sidelink, a sidelinkUEinformation message, which includes information such as frequency point information (that includes the one or more first component carriers), being sent to a base station by the terminal, is mentioned) and generating at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication (see Figures 3 & 5, para [0026] wherein the base station determining transmission resource pools according to the resource allocation request, wherein the transmission resource pools may include the transmission resources & sending configuration information for the transmission resources to the first terminal/UE, is mentioned, also see para [0058] wherein the D2D communication sharing resources of the granted frequency bands/component carriers, is mentioned, also see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal based on the sidelinkUEinformation message, which includes information such as frequency point information (that includes one or more component carriers), is mentioned and also see para [0090]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al. to have the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication and also to include generating at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication, disclosed by FENG in order to provide an effective mechanism for optimally allocating requested D2D transmission resources of wireless terminal to ensure successful D2D communication with other low-cost wireless terminals in the wireless communication system.
LEE et al. and FENG together yet are silent in teaching the above method comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers.
	However, Talwar et al. teach a method (see Abstract and Fig.1) comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers (see Fig.1 and para [0038] wherein receiving an uplink transmission from a second UE requesting device-to-device (D2D) time-frequency resources for transmitting in to another UE over a D2D link and, eNB employing the generated spatial decoder to compute a measure of the interference that would occur between uplink transmissions of the first UE and D2D transmissions of the second UE if common time-frequency resources were to be used, is mentioned and also see para [0046] wherein allocating D2D time-frequency resources to the second UE ( that includes determining the one or more first component carriers requested by the first UE for the sidelink communication) that are orthogonal to time-frequency resources used by the first UE for uplink transmissions if the computed measure of interference exceeds a specified threshold, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al. and FENG to include the one or more first component carriers requested by the first UE for the sidelink communication being determined based on a measurement of interference associated with the one or more first component carriers, disclosed by Talwar et al. in order to provide an effective mechanism for managing the interference produced by D2D (device-to-device) transmissions that may be used in conjunction with transmit power control but operate independently and also efficiently managing interference between D2D transmissions and cellular uplink transmissions using common resources by opportunistic interference alignment and clustering of D2D devices in wireless communication system.
Regarding claim 16, LEE et al., FENG and Talwar et al. all together teach the method of claim 15.
LEE et al. further teach the method of claim 15, wherein the at least one first message indicating the request for the resource allocation further indicates a quantity of the one or more first component carriers to be allocated (see para [0085] wherein the first UE being assigned with an accurate amount of radio resources (that can include a quantity of the one or more first component carriers) by transmitting a Buffer Status Report (BSR) for inter-UE direct communication, is mentioned and also see paragraph [0153] wherein the UE transmitting, to the BS, a Buffer Status Report (BSR) indicating an amount of data which is presently stored in a buffer for transmission, is mentioned & also see para  [0185]). 
Regarding claim 27, LEE et al., FENG and Talwar et al. all together teach the method of claim 15.
 LEE et al. further teach the method of claim 15, further comprising communicating with the first UE using the one or more first component carriers or the one or more second component carriers (see paragraphs [0323] and [0324]). 
Regarding claim 28, LEE et al., FENG and Talwar et al. all together teach the method of claim 15.
 LEE et al. further teach the method of claim 15, further comprising selecting the one or more first component carriers or the one or more second component carriers for the sidelink communication (see para [0322] wherein the UE selecting the assistance information including information required for UE to be assigned with radio resources for executing D2D communication, such as, information associated with an amount of data to be transmitted through D2D communication, information associated with a type of data for D2D communication, ID information of an adjacent UE that desires D2D communication, information associated with a DRB to be transmitted through D2D communication, is mentioned), the at least one second message allocating the one or more first component carriers or the one or more second component carriers being generated based on the selection (see para [0323]). 
Regarding claim 29, LEE et al. teach an apparatus for wireless communication by a first user-equipment (UE) (see Abstract & Fig.19, First UE and also see Fig.38 for First UE), comprising: one or more processors (see Fig.38, block 3810 and para [0494]), causing the apparatus (see para [0494]) to: generate at least one first message indicating a request for resource allocation for sidelink communication between the first UE and a second UE (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication with second UE transmitting, to a BS 1901, a request message for D2D communication in operation S1910 and the corresponding request message including radio resource allocation request information, is mentioned and also the request message being an RRC message or being a higher layer signaling message generated, is mentioned); transmit the at least one first message indicating the request for the resource allocation (see para [0322] wherein a first UE 1909 that desires D2D communication with second UE transmitting, to a BS 1901, request message for D2D communication, is mentioned); receive at least one second message for the sidelink communication (see para [0323] wherein the BS 1901 transmitting the radio resource allocation/second message to the first UE 1909, is mentioned); and communicate with the second UE (see para [0325] wherein the first UE 1909 that is assigned with the radio resource for D2D, executing D2D communication with at least one second UE 1902 using the corresponding radio resource, is mentioned). 
LEE et al. is silent in teaching the above apparatus for wireless communication comprising a memory and the one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors cause the apparatus to: generate the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication, receive at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication and communicate with the second UE using the one or more first component carriers or the one or more second component carriers.
However, FENG teaches an apparatus for wireless communication by first user-equipment (UE)  (see Abstract and Figures 3 & 9 for first UE/terminal) comprising a memory (see Fig.9, memory) and the one or more processors coupled to the memory (see Fig.9), the memory comprising instructions executable by the one or more processors cause the apparatus (see para [0111]) to: generate the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication (see paragraph [0060] wherein the terminal sending or intending to send data on a sidelink, a sidelinkUEinformation message, which includes information such as frequency point information (that includes the one or more first component carriers), being sent to a base station by the terminal, is mentioned), receive at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication (see Figures 3 & 5, para [0026] wherein the base station determining transmission resource pools according to the resource allocation request, wherein the transmission resource pools may include the transmission resources & sending configuration information for the transmission resources to the first terminal/UE, is mentioned, also see para [0058] wherein the D2D communication sharing resources of the granted frequency bands/component carriers, is mentioned, also see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal based on the sidelinkUEinformation message, which includes information such as frequency point information (that includes one or more component carriers), is mentioned and also see para [0090] wherein the base station 30 sending configuration information for the transmission resources to the first terminal/UE through a PDCCH or an ePDCCH, is mentioned) and communicate with the second UE using the one or more first component carriers or the one or more second component carriers (see Figures 2a & 3 and para [0060] wherein the terminal may select resources for data transmission from the set of the transmission resource pools/one or more first component carriers, is mentioned and also see para [0092]) .
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of LEE et al. to include a memory and the one or more processors being coupled to the memory, the memory comprising instructions executable by the one or more processors cause the apparatus to generate the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication, receive at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication and communicate with the second UE using the one or more first component carriers or the one or more second component carriers, disclosed by FENG in order to provide an effective mechanism for optimally allocating requested D2D transmission resources of wireless terminal to ensure successful D2D communication with other low-cost wireless terminals in the wireless communication system.
LEE et al. and FENG together yet are silent in teaching the above apparatus comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers.
	However, Talwar et al. teach an apparatus (see Abstract and Fig.1) comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers (see Fig.1 and para [0038] wherein receiving an uplink transmission from a second UE requesting device-to-device (D2D) time-frequency resources for transmitting in to another UE over a D2D link and, eNB employing the generated spatial decoder to compute a measure of the interference that would occur between uplink transmissions of the first UE and D2D transmissions of the second UE if common time-frequency resources were to be used, is mentioned and also see para [0046] wherein allocating D2D time-frequency resources to the second UE ( that includes determining the one or more first component carriers requested by the first UE for the sidelink communication) that are orthogonal to time-frequency resources used by the first UE for uplink transmissions if the computed measure of interference exceeds a specified threshold, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of LEE et al. and FENG to include the one or more first component carriers requested by the first UE for the sidelink communication being determined based on a measurement of interference associated with the one or more first component carriers, disclosed by disclosed by Talwar et al. in order to provide an effective mechanism for managing the interference produced by D2D (device-to-device) transmissions that may be used in conjunction with transmit power control but operate independently and also efficiently managing interference between D2D transmissions and cellular uplink transmissions using common resources by opportunistic interference alignment and clustering of D2D devices in wireless communication system. 
Regarding claim 30, LEE et al. teach an apparatus for wireless communication (see Abstract and Figures 19 & 39, BS), comprising: one or more processors (see Fig.39, block 3910), the one or more processors cause the apparatus (see para [0526]) to: receive, from a first user-equipment (UE) (see Fig.19, first UE), at least one first message indicating a request for resource allocation for sidelink communication between the first UE and a second UE (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication with second UE transmitting, to a BS 1901, a request/first message for D2D communication in operation S1910 and the corresponding request message including radio resource allocation request information, is mentioned); generate at least one second message for the sidelink communication (see para [0323] wherein the BS 1901 transmitting the radio resource allocation/second message to the first UE 1909 for D2D communication, is mentioned and also see para [0324] wherein the radio resource allocation message including D2D assistance information that the BS transmits to the first UE being transmitted through generated RRC message or a PDCCH message, is mentioned); and transmit the at least one second message to the first UE (see para [0323] wherein the BS 1901 transmitting the radio resource allocation/second message to the first UE 1909 for D2D communication, is mentioned and also see para [0324]).
LEE et al. is silent in teaching the above apparatus for wireless communication comprising a memory, and the one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the apparatus to receive from the first user-equipment (UE) the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication and generate at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication.
However, FENG teaches an apparatus (see Abstract and Figures 3 & 12, BS) comprising a memory (see Fig.12, memory), and the one or more processors coupled to the memory (see Fig.12), the memory comprising instructions executable by the one or more processors to cause the apparatus (see para [0119]) to receive from the first user-equipment (UE) the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication (see paragraph [0060] wherein the terminal sending or intending to send data on a sidelink, a sidelinkUEinformation message, which includes information such as frequency point information (that includes the one or more first component carriers), being sent to a base station by the terminal, is mentioned) and generate at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication (see Figures 3 & 5, para [0026] wherein the base station determining transmission resource pools according to the resource allocation request, wherein the transmission resource pools may include the transmission resources & sending configuration information for the transmission resources to the first terminal/UE, is mentioned, also see para [0058] wherein the D2D communication sharing resources of the granted frequency bands/component carriers, is mentioned, also see para [0060] wherein the base station allocating a set of transmission resource pools and corresponding transmission resource configurations to the first terminal based on the sidelinkUEinformation message, which includes information such as frequency point information (that includes one or more component carriers), is mentioned and also see para [0090]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of LEE et al. to include a memory, and the one or more processors being coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the apparatus to receive from the first user-equipment (UE) the at least one first message indicating one or more first component carriers requested by the first UE for the sidelink communication and generate at least one second message allocating the one or more first component carriers or one or more second component carriers for the sidelink communication, disclosed by FENG in order to provide an effective mechanism for optimally allocating requested D2D transmission resources of wireless terminal to ensure successful D2D communication with other low-cost wireless terminals in the wireless communication system.
LEE et al. and FENG together yet are silent in teaching the above apparatus comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers.
	However, Talwar et al. teach an apparatus (see Abstract and Fig.1) comprising wherein the one or more first component carriers requested by the first UE for the sidelink communication are determined based on a measurement of interference associated with the one or more first component carriers (see Fig.1 and para [0038] wherein receiving an uplink transmission from a second UE requesting device-to-device (D2D) time-frequency resources for transmitting in to another UE over a D2D link and, eNB employing the generated spatial decoder to compute a measure of the interference that would occur between uplink transmissions of the first UE and D2D transmissions of the second UE if common time-frequency resources were to be used, is mentioned and also see para [0046] wherein allocating D2D time-frequency resources to the second UE ( that includes determining the one or more first component carriers requested by the first UE for the sidelink communication) that are orthogonal to time-frequency resources used by the first UE for uplink transmissions if the computed measure of interference exceeds a specified threshold, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of LEE et al. and FENG to include the one or more first component carriers requested by the first UE for the sidelink communication being determined based on a measurement of interference associated with the one or more first component carriers, disclosed by Talwar et al. in order to provide an effective mechanism for managing the interference produced by D2D (device-to-device) transmissions that may be used in conjunction with transmit power control but operate independently and also efficiently managing interference between D2D transmissions and cellular uplink transmissions using common resources by opportunistic interference alignment and clustering of D2D devices in wireless communication system.
4.	Claims 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1), further in view of Talwar et al. (US Pub. No: 2014/0274088 A1) and further in view of Kuang et al. (US Pub. No: 2020/0374864 A1).
	Regarding claims 6 and 18, LEE et al., FENG and Talwar et al. all together teach the method of claims 1 and 15 respectively.
	LEE et al., FENG and Talwar et al. all together yet are silent in teaching the method of claims 1 and 15, wherein: the at least one first message further indicates a request for resource allocation for sidelink communication between the first UE and a third UE and the at least one second message further allocates one or more third component carriers, the method further comprising communicating with the third UE using the one or more third component carriers/for the sidelink communication between the first UE and the third UE. 
	However, Kuang et al. teach a method (see Abstract and Figures 1 & 2), wherein: the at least one first message further indicates a request for resource allocation for sidelink communication between the first UE and a third UE (see Fig.1 and para [0065] wherein the relay user equipment/first_UE establishing connections to a plurality of remote user equipments (that includes third UE/Remote UE2), is mentioned &  to send sidelink data to a plurality remote user equipments, relay user equipment/first_UE sending a sidelink BSR to an eNB to request sidelink resources, is mentioned) and the at least one second message further allocates one or more third component carriers, the method further comprising communicating with the third UE using the one or more third component carriers/for the sidelink communication between the first UE and the third UE (see para [0065] wherein the eNB allocating sidelink resources to the relay user equipment/first_UE by using sidelink grants/one or more third component carriers, is mentioned and also when the relay user equipment/first_UE receives the sidelink grants, the relay user equipment selecting sidelink resources/one or more third component carriers to send the sidelink data to the remote user equipments/third_UE, is mentioned and also see para [0067]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al., FENG and Talwar et al. to have the at least one first message further indicating a request for resource allocation for sidelink communication between the first UE and a third UE and the at least one second message further allocating one or more third component carriers for the sidelink communication between the first UE and the third UE, disclosed by Kuang et al. in order to provide an effective mechanism for providing efficient resource allocation of a wireless terminal for D2D communication with multiple remote user equipments and also preventing a loss of a data packet by multiple remote user equipments in wireless communication system.
Regarding claim 7, LEE et al., FENG, Talwar et al.  and Kuang et al. all together teach the method of claim 6.
Kuang et al. further teach the method of claim 6, wherein the one or more second component carriers are different than the one or more first component carriers (see para [0065] wherein the eNB allocating sidelink resources to the relay user equipment/first_UE by using sidelink grants and the sidelink resources for different remote user equipments being scheduled by using different sidelink grants, is mentioned) (and the same motivation is maintained as in claim 6). 
5.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1), further in view of Talwar et al. (US Pub. No: 2014/0274088 A1) and further in view of ZTE (“Discussion on carrier selection in PC5 CA”, 3GPP TSG-RAN WG2 Meeting #100, R2-1713070, Dec 2017).
	Regarding claims 8 and 19, LEE et al., FENG and Talwar et al. all together teach the method of claims 1 and 15 respectively.
	FENG further teaches the method of claims 1 and 15, wherein the one or more first component carriers or the one or more second component carriers comprise a plurality of component carriers (see para [0060]).
LEE et al., FENG and Talwar et al. all together yet are silent in teaching the method of claims 1 and 15, wherein the at least one second message indicating that one of the plurality of the first or the second component carriers is a primary component carrier. 
However, ZTE teaches a method (see page 1, introduction) wherein the at least one second message indicating that one of the plurality of the first or the second component carriers is a primary component carrier (see page 3, under section 2.2.2, step 2 in 4th para wherein the eNB delivering V2X frequencies/plurality of component carriers via the RRCConnection Reconfiguration/second message to the UE, is mentioned and see page 3, under section 2.2.2, step 3 in 5th para wherein the UE performing TX carrier/ primary component carrier selection based on the V2X frequencies received from the eNB, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al., FENG and Talwar et al. to have the at least one second message indicating that one of the plurality of the first or the second component carriers being a primary component carrier, disclosed by ZTE in order to provide an effective mechanism for both supporting optimum Tx carrier selection for mode 3 and mode 4 UEs and obtaining optimum data rate and reliability of V2X data communication in wireless communication system.
6.	Claims 9, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1), further in view of Talwar et al. (US Pub. No: 2014/0274088 A1) and further in view of KIM et al. (US Pub. No: 2020/0137724 A1).
	Regarding claims 9 and 20, LEE et al., FENG and Talwar et al. all together teach the method of claims 1 and 15 respectively.
	LEE et al., FENG and Talwar et al. all together yet are silent in teaching the method of claims 1 and 15, wherein the at least one second message indicates a pattern for hopping from the one or more first component carriers or the one or more second component carriers to one or more third component carriers for the communication. 
	However, KIM et al. teach a method (see Abstract and Fig.11), wherein the at least one second message indicates a pattern for hopping from the one or more first component or the one or more second component carriers to one or more third component carriers for the communication (see Fig.14 and para [0013] wherein frequency hopping being performed between different frequency resources ( that includes from one or more first/second component carriers to one or more third component carriers) to obtain improved frequency diversity, is mentioned and also see  para [0143] wherein the hopping mode provided from the higher layer determining whether the PUSCH frequency hopping is "inter-subframe" hopping or "intra and inter-subframe" hopping, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al., FENG and Talwar et al. to have the at least one second message indicating a pattern for hopping from the one or more first/second component carriers to one or more third component carriers for the communication, disclosed by KIM et al. in order to provide an effective mechanism for efficiently determining a transmission resource block pool of a terminal in D2D (Device to Device) communication in a wireless communication system.
Regarding claims 10 and 21, LEE et al., FENG, Talwar et al. and KIM et al. all together teach the method of claims 9 and 20 respectively.
KIM et al. further teach the method of claims 9 and 20, wherein the indication of the pattern comprises an indication of at least one slot of a frame to be communicated using the one or more first/second component carriers and at least another slot of the frame to be communicated using the one or more third component carriers (see Fig.14 and paragraphs [0143] wherein when the hopping mode is the inter-subframe mode, if the value of CURRENT_TX_NB is an even number, the PUSCH resource allocation conforming to resource allocation of the first slot and the value of CURRENT_TX_NB is an odd number, the PUSCH resource allocation conforming to resource allocation of the second slot, is mentioned and also see paragraphs [0145] & [0146]) (and the same motivation is maintained as in claims 9 and 20). 
7.	Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1), further in view of Talwar et al. (US Pub. No: 2014/0274088 A1) and further in view of YANG (US Pub. No: 2021/0250931 A1).
	Regarding claims 11 and 22, LEE et al., FENG and Talwar et al. all together teach the method of claims 1 and 15 respectively.
	LEE et al., FENG and Talwar et al. all together yet are silent in teaching the method of claims 1 and 15, wherein the at least one second message allocating the one or more first component carriers or the one or more second component carriers further configures one or more sidelink bandwidth parts (BWPs) of each of the one or more first component carriers or the one or more second component carriers. 
	However, YANG teaches a method (see Abstract and Fig.1A), wherein the at least one second message allocating the one or more first/second component carriers further configures one or more sidelink bandwidth parts (BWPs) of each of the one or more first/second component carriers (see para [0155] wherein the position of second resource units (e.g., RBs) in the frequency domain (that includes allocating the one or more first component carriers) in a sidelink channel resource unit being determined based on a position of a starting RB in an available sidelink resource set in the frequency domain, is mentioned and also the available sidelink resource set in the frequency domain comprising at least one RB in a BWP for sidelink communications and determined by the configuration of the BWP, is mentioned and also see para [0156]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al., FENG and Talwar et al.  to have the at least one second message allocating the one or more first/second component carriers further configuring one or more sidelink bandwidth parts (BWPs) of each of the one or more first/second component carriers, disclosed by YANG in order to provide an effective mechanism for efficient configuration of sidelink channel resource units for wireless terminals for sidelink communications by indicating a sidelink channel resource pattern table to wireless terminals in a wireless communication networking system.
8.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1), further in view of Talwar et al. (US Pub. No: 2014/0274088 A1) and further in view of SHARMA et al. (US Pub. No: 2020/0288535 A1).
	Regarding claim 26, LEE et al., FENG and Talwar et al. all together teach the method of claim 15.
	LEE et al., FENG and Talwar et al. all together yet are silent in teaching the method of claim 15, further comprising: relaying the request for resource allocation to a base station (BS) and receiving, from the BS, an indication of the one or more first component carriers or the one or more second component carriers, the at least one second message allocating the one or more first component carriers or the one or more second component carriers being generated based on the indication from the BS. 
	However, SHARMA et al. teach a method (see Abstract and Fig.1) comprising: relaying the request for resource allocation to a base station (BS) (see Fig.1 and para [0097] wherein the MTC UE 3-2 transmitting Status Reports and buffer Status Reports to the Relay UE 3-1 for onward transmission (that includes relaying the request) to the base station 5, is mentioned) and receiving, from the BS, an indication of the one or more first/second component carriers, the at least one second message allocating the one or more first/second component carriers being generated based on the indication from the BS (see para [0097] wherein the base station 5 varying & providing the resources/indication that are available for the Sidelink link 9 to the Relay UE 3-1, is mentioned and also see para [0098] wherein the Relay UE 3-1 managing the selection of the resources used for the Sidelink link from the pool of resources, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al., FENG and Talwar et al. to include both relaying the request for resource allocation to a BS and receiving, from the BS, an indication of the one or more first/second component carriers, the at least one second message allocating the one or more first/second component carriers being generated based on the indication from the BS, disclosed by SHARMA et al. in order to provide an effective mechanism for providing the Relay UE and the base station to maintain context information for the relayed UE so that messages can be properly routed through the network and through the Relay UE in the wireless communication system.
9.	Claims 12-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of FENG (US Pub. No: 2019/0037621 A1), further in view of Talwar et al. (US Pub. No: 2014/0274088 A1)  and further in view of NGUYEN et al. (US Pub. No: 2019/0159150 A1). 
Regarding claims 12 and 23, LEE et al., FENG, Talwar et al. all together teach the method of claims 1 and 15 respectively.
FENG further teaches the method of claims 1 and 15, wherein the one or more first component carriers or the one or more second component carriers comprise a plurality of component carriers (see paragraphs [0060] & [0090]).
LEE et al., FENG, Talwar et al. all together yet are silent in teaching the above the method, wherein at least two component carriers of the plurality of component carriers being part of a component carrier group sharing one or more communication configuration constraints.
However, NGUYEN et al. teach a method wherein at least two component carriers of the plurality of component carriers being part of a component carrier group sharing one or more communication configuration constraints (see para [0051] wherein identifying the partitioning of the plurality of carriers into a plurality of carrier groups and where the synchronization source may provide timing and frequency reference (that includes one or more communication configuration constraints) for one carrier group of the plurality of carrier groups, is mentioned and wherein the sidelink synchronization capabilities of the first UE allowing the first UE to receive SLSS on a first and a second carrier of the plurality of carriers, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of LEE et al., FENG and Talwar et al. to have at least two component carriers of the plurality of component carriers being part of a component carrier group sharing one or more communication configuration constraints, disclosed by NGUYEN et al. in order to provide an effective mechanism for efficiently allowing the user equipment (UE) to autonomously manage timing synchronization of a plurality of carriers using sidelink synchronization signal (SLSS) in wireless communication system.
Regarding claims 13 and 24, NGUYEN et al. further teach the method of claims 12/23, wherein the at least one second message indicates that the at least two component carriers are part of the component carrier group (see para [0041] wherein the first UE 104-a may prioritize the synchronization source (e.g., base station 102) and select a synchronization carrier from the subset of synchronization carriers based on priority and/or preconfigured rules (that can include second message form BS) for synchronization selection, is mentioned and also see para [0051]) (and the same motivation is maintained as in claims 12 and 23).
	Regarding claims 14 and 25, NGUYEN et al. further teach the method of claims 12/23, wherein the component carrier group including the at least two component carriers for the sidelink communication corresponds to a component carrier grouping for an access link between the first UE and a base station (see paragraphs [0041] & [0051]) (and the same motivation is maintained as in claims 12 and 23).
	Response to Arguments
10.	Applicant's arguments filed on 08/10/2022 w.r.t. amended independent claims 1, 15, 29 and 30 are moot under the new ground(s) of rejection made in view of Talwar et al. (US Pub. No: 2014/0274088 A1) as presented in the current office action.
11.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	HAN et al. (US Pub. No: 2017/0250842 A1) disclose a communication method and a communication node for device-to-device (D2D) direct communication including an initiator of D2D communication acquiring an interference signal, and sending the interference signal and a to-be-sent signal to a receiver of the D2D communication.
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	10/07/2022